Execution Version

 



 

Published CUSIP Number:__________________

 

 

$250,000,000 AMENDED AND RESTATED CREDIT AGREEMENT

among

NORTHWESTERN CORPORATION,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

 

BANC OF AMERICA SECURITIES LLC

as Lead Arranger

JPMORGAN CHASE BANK, N. A.,

as Syndication Agent,

UNION BANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of June 30, 2009

 

 

 



--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

Page

SECTION 1. DEFINITIONS

1

 

1.1 Defined Terms

1

 

1.2 Other Definitional Provisions

17

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

17

 

2.1 Revolving Credit Commitments

17

 

2.2 Procedure for Revolving Credit Borrowing

18

 

2.3 Swing Line Commitment

18

 

2.4       Procedure for Swing Line Borrowing; Refunding of Swing Line Loans

19

 

2.5 Repayment of Loans; Evidence of Debt

21

 

2.6 Commitment Fees, etc

22

 

2.7 Termination or Reduction of Revolving Credit Commitments

22

 

2.8 Optional Prepayments

23

 

2.9 Conversion and Continuation Options

23

 

2.10 Minimum Amounts and Maximum Number of Eurodollar Tranches

24

 

2.11 Interest Rates and Payment Dates

24

 

2.12 Computation of Interest and Fees

25

 

2.13 Inability to Determine Interest Rate

25

 

2.14 Pro Rata Treatment and Payments

26

 

2.15 Requirements of Law

28

 

2.16 Taxes

29

 

2.17 Indemnity

30

 

2.18 Illegality

31

 

2.19 Change of Lending Office

31

 

2.20 Replacement of Lenders under Certain Circumstances

31

SECTION 3. LETTERS OF CREDIT

32

 

3.1 L/C Commitment

32

 

3.2 Procedure for Issuance of Letter of Credit

33

 

3.3 Fees and Other Charges

33

 

3.4 L/C Participations

34

 

3.5 Reimbursement Obligation of the Borrower

35

 

3.6 Obligations Absolute

36

 

3.7 Letter of Credit Payments

36

 

3.8 Applications

36

 

3.9 Existing Letters of Credit

36

SECTION 4. REPRESENTATIONS AND WARRANTIES

37

 

4.1 Financial Condition

37

 

4.2 No Change

37

 

 

ii

 

 



--------------------------------------------------------------------------------

 

4.3 Corporate Existence; Compliance with Law

38

 

4.4 Corporate Power; Authorization; Enforceable Obligations

38

 

4.5 No Legal Bar

38

 

4.6 No Material Litigation

39

 

4.7 No Default

39

 

4.8 Ownership of Property

39

 

4.9 Intellectual Property

39

 

4.10 Taxes

39

 

4.11 Federal Regulations

39

 

4.12 Labor Matters

40

 

4.13 ERISA

40

 

4.14 Investment Company Act; Other Regulations

40

 

4.15 Subsidiaries

40

 

4.16 Use of Proceeds

41

 

4.17 Environmental Matters

41

 

4.18 Accuracy of Information, etc

42

 

4.19 Solvency

42

SECTION 5. CONDITIONS PRECEDENT

43

 

5.1 Conditions to Initial Extension of Credit

43

 

5.2 Conditions to Each Extension of Credit

44

SECTION 6. AFFIRMATIVE COVENANTS

44

 

6.1 Financial Statements

44

 

6.2 Certificates; Other Information

45

 

6.3 Payment of Obligations

46

 

6.4 Conduct of Business and Maintenance of Existence; Compliance.

46

 

6.5 Maintenance of Property; Insurance

46

 

6.6 Inspection of Property; Books and Records; Discussions

46

 

6.7 Notices

47

 

6.8 Environmental Laws

48

 

6.9 Further Assurances

48

 

6.10 Credit Ratings

48

SECTION 7. NEGATIVE COVENANTS

48

 

7.1 Consolidated Debt to Capitalization Ratio

48

 

7.2 [Reserved].

49

 

7.3 [Reserved].

49

 

7.4 Limitation on Fundamental Changes.

49

 

7.5 [Reserved].

49

 

7.6 [Reserved]

49

 

7.7 Limitation on Transactions with Affiliates

49

 

7.8 Limitation on Changes in Fiscal Periods

49

 

7.9 Limitation on Negative Pledge Clauses

49

 

7.10 Limitation on Restrictions on Subsidiary Distributions

50

 

7.11 Limitation on Lines of Business

50

 

7.12 [Reserved].

50

 

 

iii

 

 



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

50

SECTION 9. THE AGENTS

53

 

9.1 Appointment

53

 

9.2 Delegation of Duties

53

 

9.3 Exculpatory Provisions

54

 

9.4 Reliance by Agents

54

 

9.5 Notice of Default

54

 

9.6 Non-Reliance on Agents and Other Lenders

55

 

9.7 Indemnification

55

 

9.8 Agent in Its Individual Capacity

56

 

9.9 Successor Agents.

56

 

9.10     The Arranger; the Syndication Agent; the Co-Documentation Agents

57

SECTION 10. MISCELLANEOUS

57

 

10.1 Amendments and Waivers

57

 

10.2 Notices

58

 

10.3 No Waiver; Cumulative Remedies

60

 

10.4 Survival of Representations and Warranties

60

 

10.5 Payment of Expenses

60

 

10.6 Successors and Assigns; Participations and Assignments

61

 

10.7 Adjustments; Set-off

65

 

10.8 Counterparts

65

 

10.9 Severability

65

 

10.10 Integration.

66

 

10.11 Governing Law.

66

 

10.12 Submission To Jurisdiction; Waivers

66

 

10.13 Acknowledgments

67

 

10.14 Confidentiality

67

 

10.15 Accounting Changes

68

 

10.16 WAIVERS OF JURY TRIAL

68

 

10.17 USA PATRIOT ACT

68

APPENDIX:

 

 

iv

 

 



 

--------------------------------------------------------------------------------

APPENDIX:

 

Commitment Appendix

 

ANNEXES:

A

Pricing Grid

B

Existing Letters of Credit

SCHEDULES:

4.4

Consents, Authorizations, Filings and Notices

4.6

Litigation

4.8

Title to Property

 

4.13

ERISA

 

4.14

Limiting Regulations

4.15

Subsidiaries

4.17

Environmental

7.7

Affiliate Transactions

7.9

Negative Pledge Limitations

 

EXHIBITS:

A

Form of Compliance Certificate

B

Form of Secretary’s Certificate

C-1

Form of Revolving Credit Note

C-2

Form of Swing Line Note

D

Form of Assignment and Acceptance

E

Form of Exemption Certificate

F

Form of Borrowing Notice

G

Form of Letter of Credit Request

 

 

v

 

 

--------------------------------------------------------------------------------

Execution Version

 



AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June [ ], 2009, among
NORTHWESTERN CORPORATION, a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”),BANC OF AMERICA SECURITIES LLC as Lead Arranger
(the “Arranger”), JPMORGAN CHASE BANK, N.A., as syndication agent (the
“Syndication Agent”), UNION BANK, N.A. and U.S. BANK, N.A., as Co-Documentation
Agents, and BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, certain of the Lenders and the other parties are parties
to the Original Credit Agreement (as hereinafter defined).

WHEREAS, the Lenders and such other parties or their successors have agreed to
amend and restate in its entirety the Original Credit Agreement as provided
herein; and

WHEREAS, the Borrower has requested and the Lenders have agreed to make this
revolving credit facility available to the Borrower upon and subject to the
terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

SECTION 1.  DEFINITIONS

  
                            1.1           Defined Terms.  As used in this
Agreement, the terms listed in this Section 1.1 shall have the respective
meanings set forth in this Section 1.1.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Syndication Agent, the Administrative
Agent and the Co-Documentation Agents.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the amount of such Lender’s Revolving Credit
Commitment then in effect or, if the Revolving Credit Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

 

 



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

“Agreement”: this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Applicable Margin”: a percentage determined from time to time in accordance
with the pricing grid attached hereto as Annex A.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

“Arranger”: is Banc of America Securities LLC.

“Assignee”: as defined in Section 10.6(c).

“Assignor”: as defined in Section 10.6(c).

“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.

“Bank of America Entity”: any of Bank of America, N.A. or any of its Affiliates.

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Rate for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided that, for the avoidance of doubt, the Eurodollar Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or any
successor page) at approximately 11:00 a.m. London time on such day. For
purposes hereof: “Prime Rate” shall mean the rate of interest in effect for such
day as publicly announced from time to time by Bank of America as its “prime
rate” (the “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate). Any change
in the Base Rate due to a change in the Eurodollar Rate, the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in Eurodollar Rate, the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 10.7.

 

2

 

 



--------------------------------------------------------------------------------

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.

“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit F, delivered to the
Administrative Agent.

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP,
provided, however, that Capital Lease Obligations shall not include obligations
under leases or other agreements created by FIN46 issued by the Financial
Accounting Standards Board.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Change of Control”: the occurrence of any of the following events: (a)   any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934) (i) shall have acquired beneficial ownership of
40% or more of the aggregate outstanding classes of Capital Stock having voting
power in the election of directors of the Borrower or (ii) shall obtain the
power (whether or not exercised) to elect a majority of the Borrower’s
directors; (b) a majority of the seats (other than vacant seats) on the Board of
Directors of the Borrower shall at any time be occupied by Persons who were
neither (i) nominated by the Board of Directors, (ii) nominated by any Person
having, as of the Closing Date, beneficial ownership of 20% or more of the
aggregate outstanding classes of Capital Stock having voting power in the
election of directors of the Borrower, nor (iii) appointed by directors so
nominated; or (c) the Borrower shall be liquidated or dissolved.

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date shall be not later than [ ], 2009.

 

 

3

 

 



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Commitment”: with respect to any Lender, the Revolving Credit Commitment of
such Lender.

“Commitment Fee Rate”: the rate per annum determined from time to time pursuant
to the pricing grid attached hereto as Annex A.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit A.

“Consolidated Debt to Capitalization Ratio”: as of the last day of any period,
the ratio of (a) Consolidated Funded Debt on such day to (b) the sum of
Consolidated Net Worth and Consolidated Funded Debt on such day.

“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Borrower and its
Subsidiaries under stockholders’ equity at such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any amounts required to be paid or made available by such Lender to the
Borrower pursuant to Section 2.1 at or prior to such time which has not been
made by such Lender or by the Administrative Agent for the account of such
Lender pursuant to Section 2.14(f) as of such time.

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid by such Lender to the Administrative Agent or any other
Lender hereunder or under any other Loan Document at or prior to such time which
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender to (a) the applicable Swing Line Lender
pursuant to Section 2.4, (b) the Issuing Lender pursuant to

 

 

4

 

 



--------------------------------------------------------------------------------

Section 3.4, (c) the Administrative Agent pursuant to Sections 2.2 or 2.4, (d)
any other Lender pursuant to Section 2.4 and (e) any Agent pursuant to
Section 9.7.

“Defaulting Lender” means, at any time that the conditions precedent set forth
in Sections 5.1 and 5.2 have been satisfied or properly waived, any Lender that,
at such time, (a) owes a Defaulted Advance or a Defaulted Amount or (b) shall
take any action with respect to itself or be the subject of (or whose parent
company shall take any action with respect to or be the subject of) any action
or proceeding of a type described in Section 8(f).

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (or, in
each case, any series of related dispositions); and the terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Reuters Screen LIBOR01 Page as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Reuters Screen LIBOR01 Page (or
otherwise on such screen), the “Eurodollar Base Rate” for purposes of this
definition

 

5

 

 



--------------------------------------------------------------------------------

shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent.

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Existing Letters of Credit”: collectively, the letters of credit listed on
Annex B issued for the account of the Borrower pursuant to the terms of the
Original Credit Agreement.

“Facility” or “Revolving Credit Facility”: the Revolving Credit Commitments and
the extensions of credit made thereunder.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Letters”: that certain Fee Letter dated June 25, 2009 among Banc of America
Securities LLC, as exclusive lead arranger, Bank of America, N.A., as
administrative agent, and the Borrower and that certain Fee Letter dated June
26, 2009 between JPMorgan Chase Bank, N.A., as syndication agent, and the
Borrower.

“Fitch”: Fitch, Inc.

“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.1.

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

 

6

 

 



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
and any securities exchange.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, or similar arrangements entered into by
the Borrower or its Subsidiaries providing for protection against fluctuations
in interest rates, currency exchange rates, or the exchange of nominal interest
obligations, either generally or under specific contingencies.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), other than any such indebtedness arising solely

 

7

 

 



--------------------------------------------------------------------------------

in connection with the Borrower’s gas storage arrangements, (e) all Capital
Lease Obligations of such Person, (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under acceptance, letter of
credit, surety bond or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Mandatory Redeemable Stock of
such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation and
(k) for the purposes of Section 8(e)only, all obligations of such Person in
respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Indentures”: collectively, the Montana First Mortgage Indenture and the South
Dakota First Mortgage Indenture.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swing Line
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or shorter, the last
day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period and (d) as to any Loan (other than any Revolving Credit
Loan that is a Base Rate Loan), the date of any repayment or prepayment made in
respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending two weeks, one, two, three or six or (with
the consent of all Lenders, as determined by

 

8

 

 



--------------------------------------------------------------------------------

such Lenders in their sole discretion) nine or twelve months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending two weeks, one, two, three or six or (with the
consent of all Lenders, as determined by such Lenders in their sole discretion)
nine or twelve months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not later than 11:00 A.M., New York City
time, on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(1)       if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(2)       the Borrower may not select an Interest Period that would extend
beyond the Revolving Credit Termination Date; and

(3)       any Interest Period (other than a two week Interest Period) that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period.

“Investment”: any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting an
ongoing business from, or any other investment in, any other Person.

“Issuing Lender”:(i) Bank of America, N.A. or any Affiliate thereof; (ii) solely
with respect to the Letters of Credit set forth on Annex B, Deutsche Bank AG New
York Branch or any Affiliate thereof, or (iii) any other Lender or any Affiliate
thereof from time to time designated by the Borrower as an Issuing Lender with
the consent of such Lender and the Administrative Agent. For the avoidance of
doubt, neither Deutsche Bank AG New York Branch nor any Affiliate thereof shall
be an Issuing Lender for any Letter of Credit issued on or after the Closing
Date or have any obligation to amend, increase, renew, extend or otherwise
modify past its current expiry date any Letter of Credit set forth on Annex B.

“L/C Commitment”: an amount equal to $100,000,000.

“L/C Fee Payment Date”: the last day of each March, June, September and
December, commencing on September 30, 2009, and the last day of the Revolving
Credit Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate

 

9

 

 



--------------------------------------------------------------------------------

amount of drawings under Letters of Credit that have not then been reimbursed
pursuant to Section 3.5.

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such letter of Credit.

“L/C Supportable Obligations”: payment obligations of the Borrower and its
Subsidiaries as permitted pursuant to Section 4.16.

“Lender Default”: (i) the refusal of a Lender to comply with any of its
obligations under this Agreement, (ii) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
its obligations under this Agreement or (iii) the appointment of a receiver or a
conservator with respect to such Lender or a parent company of such Lender at
the direction or the request of any regulatory agency or authority.

“Lenders”: as defined in the preamble hereto and, in any event, the term
“Lenders” shall include any Issuing Bank (other than with respect to the
definition of the Interest Period, Sections 2.13(b), 9.9(a), 10.1 (iv) and
10.1(ix)).

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: collectively, this Agreement, the Applications and the Notes.

“Mandatory Redeemable Stock”: with respect to any Person, any share of such
Person’s Capital Stock, to the extent that it is (a) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon such
Person or any of its assets, (i) at a fixed or determinable date, whether by
operation of a sinking fund or otherwise, (ii) at the option of any other Person
or (iii) upon the occurrence of a condition not solely within the control of
such Person such as a redemption required to be made utilizing future earnings,
or (b) convertible into Capital Stock which has the features set forth in clause
(a).

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations, condition (financial or otherwise) or prospects of
the Borrower and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde

 

10

 

 



--------------------------------------------------------------------------------

insulation, asbestos, pollutants, contaminants, radioactivity, and any other
substances or forces of any kind, whether or not any such substance or force is
defined as hazardous or toxic under any Environmental Law, that is regulated
pursuant to or could give rise to liability under any Environmental Law.

“Material Subsidiary”: means (i) each Subsidiary designated as a “Material
Subsidiary” in Schedule 4.15, and (ii) each other Subsidiary whose total assets
as of the end of any fiscal year equal or exceed $50,000,000.

 

“Money Market Rate”: for any day, with respect to any Money Market Rate Loan,
the rate per annum quoted by a Swing Line Lender to the Borrower in accordance
with Section 2.4(a) as the rate at which such Swing Line Lender is willing to
make such Loan.’

“Money Market Rate Loans”: a Swing Line Loan the rate of interest applicable to
which is based upon the Money Market Rate.’

“Montana First Mortgage Indenture”: the Mortgage and Deed of Trust dated October
1, 1945 from the Borrower (as successor to Montana Power) to the trustees named
therein, as supplemented and amended to the date hereof.

“Montana Power”: The Montana Power, L.L.C., a Montana limited liability company,
acquired by the Borrower on February 15, 2002.

“Montana Utility Business”: the regulated electric and natural gas assets and
businesses owned and operated by the Borrower in the State of Montana or
otherwise subject to the Lien of the Montana First Mortgage Indenture.

“Moody’s”: Moody’s Investor Service, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Non-Excluded Taxes”: as defined in Section 2.16(a).

“Non-Recourse Debt”: Indebtedness as to which the Borrower has no direct or
indirect liability whether as primary obligor, guarantor, surety, provider of
collateral security or through any other right or arrangement of any nature
(including any election by the holder of such indebtedness) providing direct or
indirect assurance of payment or performance of any such obligations in whole or
in part.

“Non-U.S. Lender”: as defined in Section 2.16(d).

“Note”: any promissory note evidencing any Loan.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing

 

11

 

 



--------------------------------------------------------------------------------

or post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

“Original Credit Agreement”: that certain Credit Agreement dated as of November
1, 2004 among the Borrower, the Lenders party thereto Lehman Brothers Inc. and
Deutsche Bank Securities Inc., as Joint Lead Arranger, Deutsche Bank Securities
Inc., as Syndication Agent, Union Bank of California, N.A. and KeyBank National
Association, as Co-Documentation Agents and Lehman Commercial Paper Inc., as
Administrative Agent and as Collateral Agent, as amended and restated as of June
30, 2005 by that certain Amended and Restated Credit Agreement, and as amended
by Amendment No. 1 dated June 7, 2006, by Amendment No. 2 dated October 27, 2006
and by Amendment No. 3 dated October 8, 2008.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(b).

“Participation Amount”: as defined in Section 3.4(b).

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pro Forma Balance Sheet”: as defined in Section 4.1.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

 

12

 

 



--------------------------------------------------------------------------------

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

“Rating Agencies”: Fitch, Standard & Poor’s and Moody’s.

“Refunded Swing Line Loans”: as defined in Section 2.4.

“Refunding Date”: as defined in Section 2.4.

“Register”: as defined in Section 10.6(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or by an Affiliate of such Lender.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders (other than Defaulting Lenders) of
more than 50% of (a) until the Closing Date, the Commitments and (b) thereafter,
the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding, in each case excluding the aggregate Commitments of,
and Revolving Extensions of Credit by, Defaulting Lenders.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer”: as to any Person, the chief executive officer, president
or chief financial officer of such Person, but in any event, with respect to
financial matters, the chief financial officer or treasurer of such Person, or
any other officer of such Person designated as a Responsible Officer by any one
of the foregoing.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit,

 

13

 

 



--------------------------------------------------------------------------------

in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
the Commitment Appendix attached hereto, or, as the case may be, in the
assignment and acceptance pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
original aggregate amount of the Total Revolving Credit Commitments is
$250,000,000 .

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

“Revolving Credit Loans”: as defined in Section 2.1.

“Revolving Credit Note”: as defined in Section 2.5.

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).

“Revolving Credit Termination Date”: [June 30], 2012.

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“SEC Reports”: the publicly available (unredacted) portion of all reports filed
by the Borrower with the SEC on Form 10-K, Form 10-Q or Form 8-K or any
successor form.

“Senior Notes”: the Borrower’s Senior Secured Notes, 5.875% Series A due 2014 of
the Borrower issued under the Senior Note Indenture on November 1, 2004 and any
Senior Secured Notes, 5.875% Exchange Series A due 2014 registered under the
Securities Act of 1933 and issued in exchange for such notes as contemplated by
a registration rights agreement executed and delivered on November 1, 2004.

“Senior Note Indenture”: the Indenture, dated as of November 1, 2004, by the
Borrower, as issuer, in favor of U.S. Bank National Association, as trustee, as
supplemented by that certain

 

14

 



--------------------------------------------------------------------------------

Supplemental Indenture, dated as of November 1, 2004, by the Borrower in favor
of U.S. Bank National Association.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature. For purposes of this
definition, (i) ”debt” means liability on a “claim”, and (ii) ”claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“South Dakota First Mortgage Indenture”: the General Mortgage Indenture and Deed
of Trust dated as of August 1, 1993 between the Borrower and The Chase Manhattan
Bank, as trustee, as supplemented and amended to the date hereof.

“South Dakota Utility Business”: the regulated electric and natural gas assets
and businesses owned and operated by the Borrower in the States of South Dakota
and Nebraska and all of the Borrower’s other assets that are subject to the Lien
of the South Dakota First Mortgage Indenture (which consists principally, as of
the date hereof, of the shared ownership interests in electric generation
facilities located in the States of North Dakota and Iowa).

“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower
and any Qualified Counterparty.

“Stated Maturity”: with respect to any installment of interest or principal on
any series of Indebtedness, the date on which the payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Standard & Poor’s”: Standard & Poor’s Rating Group, a division of The
McGraw-Hill Companies, Inc.

“Subordinated Indebtedness”: any Indebtedness of the Borrower or any of its
Subsidiaries that is contractually subordinated to the prior payment of the
Loans and other Obligations, other than any such Indebtedness of a Subsidiary
that is owed to the Borrower or a Subsidiary.

 

15

 

 



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Swing Line Commitment”: the obligation of any Swing Line Lender to make Swing
Line Loans pursuant to Section 2.3 in an aggregate principal amount at any one
time outstanding for all Swing Line Loans not to exceed $30,000,000 .

“Swing Line Lender”: Bank of America, N.A., U.S. Bank National Association or
any other Revolving Credit Lender, from time to time designated by the Borrower
as a Swing Line Lender with the written consent of such Revolving Credit Lender
and the Administrative Agent, which has agreed to make Swing Line Loans to the
Borrower.

“Swing Line Loans”: as defined in Section 2.3.

“Swing Line Note”: as defined in Section 2.5.

“Swing Line Participation Amount”: as defined in Section 2.4.

“Syndication Agent”: as defined in the preamble hereto.

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

“Transferee”: as defined in Section 10.14.

“Type”: as to any Loan, its nature as a Base Rate Loan, a Eurodollar Loan or, in
the case of a Swing Line Loan, a Money Market Rate Loan.

“Utility Business”: the regulated electric and natural gas utility business and
operations of the Borrower and its Subsidiaries.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

(1)       the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of such
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

 

16

 

 



--------------------------------------------------------------------------------

(2)       the then outstanding principal amount of such Indebtedness. 

  
                            1.2           Other Definitional
Provisions.  (a)       Unless otherwise specified therein, all terms defined in
this Agreement shall have the defined meanings when used in the other Loan
Documents or any certificate or other document made or delivered pursuant hereto
or thereto.

(b)       As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

(c)       The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

(e)       All calculations of financial ratios set forth in Section 7.1 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.

(f)        The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “or” shall not be
exclusive. The word “will” shall be construed to have the same meaning and
effect as the word “shall”.

(g)       Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, and (iii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS

 
                            2.1           Revolving Credit Commitments. 
(a)       Subject to the terms and conditions hereof, the Revolving Credit
Lenders severally agree to make revolving credit loans (“Revolving Credit
Loans”) to the

 

17

 

 



--------------------------------------------------------------------------------

Borrower from time to time during the Revolving Credit Commitment Period in an
aggregate principal amount at any one time outstanding for each Revolving Credit
Lender which, when added to such Lender’s Revolving Credit Percentage of the sum
of (i) the L/C Obligations then outstanding and (ii) the aggregate principal
amount of the Swing Line Loans then outstanding, does not exceed the amount of
such Lender’s Revolving Credit Commitment. During the Revolving Credit
Commitment Period the Borrower may use the Revolving Credit Commitments by
borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Credit Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13, provided that no Revolving Credit Loan
shall be made as a Eurodollar Loan after the day that is one month prior to the
Revolving Credit Termination Date.

(b)       The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

 
                            2.2           Procedure for Revolving Credit
Borrowing. The Borrower may borrow under the Revolving Credit Commitments on any
Business Day during the Revolving Credit Commitment Period, provided that the
Borrower shall deliver to the Administrative Agent a Borrowing Notice (which
Borrowing Notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) on the requested
Borrowing Date, in the case of Base Rate Loans). Any Revolving Credit Loans made
on the Closing Date shall initially be Base Rate Loans. Except as provided in
Section 2.4 or 3.5, each borrowing of Revolving Credit Loans under the Revolving
Credit Commitments shall be in an amount equal to (x) in the case of Base Rate
Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Credit Commitments are less than $1,000,000,
such lesser amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Upon receipt of any such
Borrowing Notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof. Each Revolving Credit Lender will
make its Revolving Credit Percentage of the amount of each borrowing of
Revolving Credit Loans available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 3:00 PM, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent in like funds as received by the Administrative
Agent.

                            2.3           Swing Line
Commitment.  (a)       Subject to the terms and conditions hereof, each Swing
Line Lender agrees that, during the Revolving Credit Commitment Period, it will
make available to the Borrower in the form of swing line loans (“Swing Line
Loans”) a portion of the credit otherwise available to the Borrower under the
Revolving Credit Commitments; provided that (i) the aggregate principal amount
of Swing Line Loans outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Loans outstanding
at any time, when aggregated with such Swing Line Lender’s other outstanding
Revolving Credit

 

18

 

 



--------------------------------------------------------------------------------

Loans hereunder, may exceed the Swing Line Commitment then in effect or such
Swing Line Lender’s Revolving Credit Commitment then in effect), (ii) the
maturity date of any Swing Line Loan shall be no less than one and no more than
thirty days following the Borrowing Date thereof (but in any event not later
than the Revolving Credit Termination Date) and (iii) the Borrower shall not
request, and no Swing Line Lender shall make, any Swing Line Loan if, after
giving effect to the making of such Swing Line Loan, the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. During the
Revolving Credit Commitment Period, the Borrower may use the Swing Line
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. The Swing Line Loans may from time to time be (A)
Base Rate Loans, (B) Eurodollar Loans, (C) Money Market Rate Loans or (D) a
combination thereof, as determined by the Borrower and notified to the
Administrative Agent and the applicable Swing Line Lender in accordance
herewith; provided that the Borrower shall not have the right to convert Swing
Line Loans of one Type into Swing Line Loans of any other Type (it being
understood that the foregoing shall not prevent the Borrower from repaying any
Swing Line Loan from proceeds of Revolving Credit Loans of any Type).

(b)       The Borrower may at any time and from time to time prepay any
outstanding Swing Line Loan, subject, in the case of the prepayment of Swing
Line Loans that are Eurodollar Loans, to the payment of breakage costs, if any,
pursuant to Section 2.17. The Borrower shall repay each such outstanding Swing
Line Loan on its maturity or as required by Section 2.5(a). Immediately
following the prepayment or repayment of any Swing Line Loan the applicable
Swing Line Lender shall provide the Administrative Agent (which shall promptly
forward a copy thereof to each other Swing Line Lender) with a written notice of
the amount and the date of prepayment or repayment of such Swing Line Loan.”

2.4       Procedure for Swing Line Borrowing; Refunding of Swing Line Loans

(a)       The Borrower may borrow under the Swing Line Commitment on any
Business Day during the Revolving Credit Commitment Period; provided, the
Borrower shall give to a Swing Line Lender irrevocable telephonic notice
confirmed promptly in writing to such Swing Line Lender with a copy thereof to
be provided to the Administrative Agent (and each other Swing Line Lender)
(which telephonic notice must be received by such Swing Line Lender not later
than 1:00 P.M., New York City time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed, (ii) the requested Borrowing Date, (iii) the
maturity date thereof and (iv) whether such Swing Line Loan will be a Eurodollar
Loan, a Base Rate Loan or a Money Market Rate Loan. Each borrowing under the
Swing Line Commitment shall be in an amount equal to $500,000 or a whole
multiple of $100,000 in excess thereof. In no event shall the number of Swing
Line Loans outstanding at any time be greater than five. The Borrower may, on
any Borrowing Date for Swing Line Loans and prior to 11:00 A.M. New York City
time (or such other time as may be mutually agreed by the Borrower and such
Swing Line Lender), request a quote of the Money Market Rate which would be
applicable for such Swing Line Loans from a Swing Line Lender, specifying the
amount of the proposed Money Market Rate Loans and the maturity date thereof.
Such Swing Line Lender may, but shall not be obligated to, provide the Borrower
with such Money Market Rate quote and such Swing Line Lender shall, not later
than 12:30 P.M. New York City time on the day of the request, either (A) provide
the Borrower with the requested quote or (B) notify the Borrower of its
unwillingness to provide the requested

 

19

 

 



--------------------------------------------------------------------------------

Swing Line Loans under the Money Market Rate; provided that the failure by such
Swing Line Lender to provide such quote (or to notify the Borrower of such
unwillingness) by such time shall be deemed as a notification of its
unwillingness to provide the requested Swing Line Loans under the Money Market
Rate. Upon receipt of such quote, the Borrower shall promptly (but not later
than the time that an irrevocable notice requesting such Swing Line Loans must
be made pursuant to this subsection 2.4(a)) notify the applicable Swing Line
Lender whether it requests such Swing Line Lender to make Money Market Rate
Loans at such Money Market Rate. If the Borrower does not request the Swing Line
Loan at such Money Market Rate or no Swing Line Lender is willing to provide a
Swing Line Loan at the Money Market Rate, the Borrower may still proceed to
request a Swing Line Loan at the Base Rate or Eurodollar Rate as set forth in
Section 2.3. The proceeds of each Swing Line Loan will be made available by the
applicable Swing Line Lender to the Borrower not later than 3:00 P.M. New York
City time on the Borrowing Date thereof by crediting the specified account of
the Borrower with such proceeds in the manner from time to time agreed by the
Borrower and the applicable Swing Line Lender; provided that prior to making the
proceeds of such Swing Line Loan available to the Borrower, such Swing Line
Lender receives a confirmation from the Administrative Agent that the amount of
the requested Swing Line Loan is otherwise available to the Borrower under the
Revolving Credit Commitments and the Swing Line Commitment. Immediately
following the funding of such Swing Line Loan the applicable Swing Line Lender
shall provide the Administrative Agent (which shall promptly forward a copy
thereof to the Borrower and the other Swing Line Lenders) with a written
confirmation of the amount, the Borrowing Date, whether such Swing Line Loan is
a Eurodollar Loan, a Base Rate Loan or a Money Market Rate Loan and maturity of
such Swing Line Loan.

(b)       Each Swing Line Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs each Swing Line Lender to act on its behalf), on one Business Day’s
notice given by such Swing Line Lender to the Administrative Agent (which shall
promptly forward such notice to each Revolving Credit Lender) no later than
12:00 Noon, New York City time, request each Revolving Credit Lender to make,
and each Revolving Credit Lender hereby agrees to make, a Revolving Credit Loan
(which shall initially be a Base Rate Loan), in an amount equal to such
Revolving Credit Lender’s Revolving Credit Percentage of the aggregate amount of
any Swing Line Loans of such Swing Line Lender (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay such Swing Line Lender. Each
Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Credit Loans shall
be made immediately available by the Administrative Agent to the applicable
Swing Line Lender for application by such Swing Line Lender to the repayment of
the Refunded Swing Line Loans.

(c)       If prior to the time a Revolving Credit Loan would have otherwise been
made pursuant to Section 2.4(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower, or if for
any other reason, as determined by the applicable Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by Section
2.4(b), each Revolving Credit Lender shall, on the date such Revolving Credit
Loan would have been made pursuant to the notice referred to in Section 2.4(b)
(the “Refunding Date”), purchase for cash an undivided participating interest in
the Refunded Swing

 

20

 

 



--------------------------------------------------------------------------------

Line Loans by paying to the applicable Swing Line Lender an amount (the “Swing
Line Participation Amount”) equal to (i) such Revolving Credit Lender’s
Revolving Credit Percentage times (ii) the sum of the aggregate principal amount
of the Refunded Swing Line Loans.

(d)       Whenever, at any time after the applicable Swing Line Lender has
received from any Revolving Credit Lender such Lender’s Swing Line Participation
Amount, such Swing Line Lender receives any payment on account of the applicable
Swing Line Loans, such Swing Line Lender will distribute to the Administrative
Agent for further distribution to such Lender its Swing Line Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all such Swing Line Loans then due);
provided, however, that in the event that such payment received by such Swing
Line Lender is required to be returned, such Revolving Credit Lender will return
to such Swing Line Lender any portion thereof previously distributed to it by
the Administrative Agent on behalf of such Swing Line Lender.

(e)       Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section 2.4(b) and to purchase participating interests
pursuant to Section 2.4(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower may have against the applicable Swing Line Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, or any other Revolving
Credit Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.”

                            2.5           Repayment of Loans; Evidence of
Debt.  (a)       The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of the appropriate Revolving Credit Lender
the then unpaid principal amount of each Revolving Credit Loan of such Revolving
Credit Lender on the Revolving Credit Termination Date (or on such earlier date
on which the Loans become due and payable pursuant to Section 8) and (ii) to the
applicable Swing Line Lender the then unpaid principal amount of each Swing Line
Loan of such Swing Line Lender on the maturity date thereof (but in any event
not later than the Revolving Credit Termination Date), or in each case on such
earlier date on which the Loans become due and payable pursuant to Section
2.3(b) or 8. The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.11.

(b)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

 

21

 

 



--------------------------------------------------------------------------------

(c)       The Administrative Agent, on behalf of the Borrower, shall maintain
the Register pursuant to Section 10.6(d), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(d)       The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.5(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

(e)       The Borrower agrees that, upon its receipt of notice of the request to
the Administrative Agent by any Lender, the Borrower will promptly execute and
deliver to such Lender a promissory note of the Borrower evidencing any
Revolving Credit Loans or Swing Line Loans, as the case may be, of such Lender,
substantially in the forms of Exhibit C-1 or C-2, respectively (a “Revolving
Credit Note” or “Swing Line Note”, respectively), with appropriate insertions as
to date and then outstanding principal amount; provided, that delivery of Notes
shall not be a condition precedent to the occurrence of the Closing Date or the
making of the Loans or issuance of Letters of Credit on the Closing Date.

                            2.6           Commitment Fees, etc.  (a)       The
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Credit Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Credit Commitment Period, computed
at the Commitment Fee Rate on the average daily amount of the Available
Revolving Credit Commitment of such Lender during the period for which payment
is made, payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Credit Termination Date, commencing
on the first of such dates to occur after the date hereof, provided, however,
that no Commitment Fee shall accrue on any of the Revolving Credit Commitment of
a Defaulting Lender so long as such Lender shall be a Defaulting Lender. For
purposes of clarification, Swing Line loans shall be considered outstanding for
the purpose of determining the unused portion of the Revolving Credit
Commitment.

(b)       The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates agreed to in the Fee Letters (or otherwise from time to
time agreed to in writing by the Borrower and the Administrative Agent).

                            2.7           Termination or Reduction of Revolving
Credit Commitments.  The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, without premium or penalty,
to terminate the Revolving Credit

 

22

 

 



--------------------------------------------------------------------------------

Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments; provided that no such termination or reduction of
Revolving Credit Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans and Swing Line Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Credit Commitments. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect. 

                            2.8           Optional Prepayments.  (a)       The
Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty (but including breakage costs, if any, pursuant
to Section 2.17), upon irrevocable notice delivered to the Administrative Agent
no later than 11:00 A.M., New York City time, three Business Days prior thereto
in the case of Eurodollar Loans and no later than 11:00 A.M., New York City
time, one Business Day prior thereto in the case of Base Rate Loans, which
notice shall specify the date and amount of such prepayment and whether such
prepayment is of Eurodollar Loans or Base Rate Loans; provided, that (i) if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.17 and (ii) no prior notice is required for the prepayment
of Swing Line Loans. Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Credit Loans
that are Base Rate Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Revolving Credit Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof. Partial prepayments of Swing
Line Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.

                            2.9           Conversion and Continuation
Options.  (a)       The Borrower may elect from time to time to convert
Eurodollar Loans (other than Swing Line Loans) to Base Rate Loans by giving the
Administrative Agent at least one Business Day prior irrevocable notice of such
election, provided that any such conversion of Eurodollar Loans may be made only
on the last day of an Interest Period with respect thereto. The Borrower may
elect from time to time to convert Base Rate Loans (other than Swing Line Loans)
to Eurodollar Loans by giving the Administrative Agent irrevocable notice of
such election no later than 12:00 noon, New York City time, three Business Days
prior thereto (which notice shall specify the length of the initial Interest
Period therefor), provided that no Base Rate Loan may be converted into a
Eurodollar Loan (i) when any Event of Default has occurred and is continuing and
the Administrative Agent has, or the Required Lenders have, determined in its or
their sole discretion not to permit such conversions or (ii) after the date that
is two weeks prior to the final scheduled termination or maturity date of the
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.

(b)       The Borrower may elect to continue any Eurodollar Loan (other than a
Swing Line Loan which shall automatically convert into a Base Rate Loan upon its
maturity pursuant to Section 2.11(c)) as such upon the expiration of the then
current Interest Period with

 

23

 

 



--------------------------------------------------------------------------------

respect thereto by giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loan, provided that no Eurodollar Loan under the Facility may be
continued as such (i) when any Event of Default has occurred and is continuing
and the Administrative Agent has, or the Required Lenders have, determined in
its or their sole discretion not to permit such continuations or (ii) after the
date that is two weeks prior to the final scheduled termination or maturity date
of the Facility, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso, such Loans shall be
converted automatically to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

                            2.10           Minimum Amounts and Maximum Number of
Eurodollar Tranches.  Notwithstanding anything to the contrary in this
Agreement, all borrowings, conversions, continuations and optional prepayments
of Eurodollar Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time. 

                            2.11           Interest Rates and Payment Dates. 
(a)       Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin with respect to
Eurodollar Loans in effect for such day.

(b)       Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin with respect to Base Rate Loans in effect for such
day.

(c)       Each Swing Line Loan which is a Money Market Loan or a Eurodollar Loan
shall bear interest for each day on which it is outstanding prior to maturity
thereof at a rate per annum equal to the applicable Money Market Rate or the
rate then applicable to such Eurodollar Loan and thereafter, at a rate per annum
equal to the rate then applicable to Base Rate Loans pursuant to this Section.

(d)       (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) (to the extent legally permitted) shall
bear interest at a rate per annum that is equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to Base Rate Loans plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or

 

24

 

 



--------------------------------------------------------------------------------

otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to Base Rate Loans plus 2%, in each case, with respect
to clauses (i) and (ii) above, from the date of such non-payment until such
amount is paid in full (after as well as before judgment). If one of the events
described in Section 8(f) shall have occurred and be continuing with respect to
the Borrower, or if, after giving a notice referred to in Section 2.4(b), for
any other reason, as determined by the applicable Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by Section
2.4(b), each Swing Line Loan shall bear interest until paid in full at a rate
per annum equal to the rate then applicable to Base Rate Loans plus 2%.

(e)       Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (d) of this Section shall
be payable from time to time on demand.

                            2.12           Computation of Interest and Fees. 
(a)         Interest, fees and commissions payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to Base Rate Loans on which interest is calculated on the
basis of the Prime Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of each determination of a Eurodollar Rate. Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

(b)       Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.11(a).

                            2.13           Inability to Determine Interest Rate.
If prior to the first day of any Interest Period:

(a)       the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b)       the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

25

 

 



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.

                            2.14           Pro Rata Treatment and Payments.
(a)       Each borrowing (other than borrowings of Swing Line Loans) by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee or Letter of Credit fee, and any reduction of the Commitments
of the Lenders, shall be made pro rata according to the Revolving Credit
Percentages of the Lenders. Each payment of interest in respect of the Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the applicable Lenders pro rata according
to the respective amounts then due and owing to such Lenders.

(b)       Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Credit Loans then held
by the Revolving Credit Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit. Each payment by the Borrower on
account of principal of or interest on Swing Line Loans shall be made to the
applicable Swing Line Lender (to be applied, if applicable, as provided in
Section 2.4(d)).

(c)       The application of any payment of Loans under the Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under the Facility and, second, to Eurodollar Loans under the Facility. Each
payment of the Loans (except in the case of Revolving Credit Loans that are Base
Rate Loans) shall be accompanied by accrued interest to the date of such payment
on the amount paid.

(d)       All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds (or, in the case of all payments by the Borrower of
principal of or interest on Swing Line Loans, to the applicable Swing Line
Lender for its account at such payment office as agreed between the Borrower and
such Swing Line Lender, in Dollars and in immediately available funds). Any
payment made by the Borrower after 12:00 Noon, New York City time, on any
Business Day shall be deemed to have been on the next following Business Day. If
any payment hereunder (other than payments on the Eurodollar Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be

 

26

 

 



--------------------------------------------------------------------------------

extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(e)       Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the Facility, on demand, from the Borrower.

(f)        Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g)       Upon receipt by the Administrative Agent of payments on behalf of
Lenders, the Administrative Agent shall promptly distribute such payments to the
Lender or Lenders entitled thereto, in like funds as received by the
Administrative Agent. Notwithstanding the foregoing, if the Administrative Agent
receives any payment (whether voluntarily or involuntarily, pursuant to events
or proceedings of the nature referred to in Section 8(f), or otherwise) (the
amount of such payment, the “Payment Amount”) for the account of any Lender
(whether in such Lender’s capacity as a Revolving Credit Lender or L/C
Participant), and at the time of such receipt such Lender, in its capacity as
L/C Participant, is in default in any of its obligations pursuant to Section
3.4(a) (the amount of such obligations in default, the “L/C Participation
Defaulted Amount”), the Administrative Agent may withhold from the Payment

 

27

 

 



--------------------------------------------------------------------------------

Amount an amount up to the L/C Participation Defaulted Amount, and apply the
amount so withheld toward payment to the relevant Issuing Lender of the L/C
Participation Defaulted Amount or, if applicable, toward reimbursement of any
other Person that has previously reimbursed such Issuing Lender for the L/C
Participation Defaulted Amount.

                            2.15           Requirements of Law.  (a)       If
the adoption of or any change in any Requirement of Law or in the interpretation
or application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

(i)        shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 2.16
and changes in the rate of tax on the overall net income of such Lender);

(ii)       shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii)       shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b)       If any Lender shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or

 

28

 

 



--------------------------------------------------------------------------------

amounts as will compensate such Lender or such corporation for such reduction;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.

(c)       A certificate as to any additional amounts payable pursuant to this
Section (and setting forth calculations in reasonable detail demonstrating the
basis therefor) submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

                            2.16           Taxes. (a)       All payments made by
the Borrower under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on any Agent or any Lender as a
result of a present or former connection between such Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Agent’s or such Lender’s having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement; provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this Section
or (ii) that are United States withholding taxes imposed on amounts payable to
such Lender immediately prior to the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph (a).

(b)       In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)       Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the relevant Agent or Lender, as the
case may be, a certified copy of an

 

29

 

 



--------------------------------------------------------------------------------

original official receipt received by the Borrower showing payment thereof. If
the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agents and the Lenders for any incremental taxes, interest or
penalties that may become payable by any Agent or any Lender as a result of any
such failure. The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(d)       Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN or Form
W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a duly completed statement substantially in
the form of Exhibit E and a Form W-8BEN, or any subsequent versions thereof or
successors thereto properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrower under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(e)       A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

                            2.17           Indemnity.  The Borrower agrees to
indemnify each Lender for, and to hold each Lender harmless from, any loss or
expense that such Lender may sustain or incur as a consequence of (a) default by
the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment after the Borrower has given

 

30

 

 



--------------------------------------------------------------------------------

a notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment or conversion of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto. Such indemnification
may include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market. A certificate as to any
amounts payable pursuant to this Section (and setting forth calculations in
reasonable detail demonstrating the basis therefor) submitted to the Borrower by
any Lender shall be conclusive in the absence of manifest error. This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

                            2.18           Illegality. Notwithstanding any other
provision herein, if after the Closing Date the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof shall make it
unlawful for any Lender to make or maintain Eurodollar Loans as contemplated by
this Agreement, (a) the commitment of such Lender hereunder to make Eurodollar
Loans, continue Eurodollar Loans as such and convert Base Rate Loans to
Eurodollar Loans shall forthwith be suspended until such condition shall cease
to exist and (b) such Lender’s Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to Base Rate Loans on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law. If any such conversion of a Eurodollar
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Borrower shall pay to such Lender such amounts,
if any, as may be required pursuant to Section 2.17.

                            2.19           Change of Lending Office. Each Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.15, 2.16(a) or 2.18 with respect to such Lender, it will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.15, 2.16(a) or 2.18.

                            2.20           Replacement of Lenders under Certain
Circumstances. The Borrower shall be permitted to replace with a replacement
financial institution any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.15 or 2.16 or gives a

 

31

 

 



--------------------------------------------------------------------------------

notice of illegality pursuant to Section 2.18, (b) defaults in its obligation to
make Loans hereunder (or is otherwise a Defaulting Lender) or (c) refuses to
consent to any amendment, waiver or other modification of any Loan Document
requested by the Borrower that requires the consent of all Lenders and such
amendment, waiver or other modification is consented to by the Required Lenders;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 2.19 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.15 or 2.16 or to eliminate the
illegality referred to in such notice of illegality given pursuant to Section
2.18, (iv) the replacement financial institution shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.17 (as though Section 2.17 were applicable) if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.15 or 2.16, as the case may be, in respect of any
period prior to the date on which such replacement shall be consummated, and
(ix) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

SECTION 3.LETTERS OF CREDIT

                            3.1           L/C Commitment.  (a)       Subject to
the terms and conditions hereof, each Issuing Lender, in reliance on the
agreements of the other Revolving Credit Lenders set forth in Section 3.4,
agrees to issue sight letters of credit on a standby basis (the “Letters of
Credit”) in support of the L/C Supportable Obligations for the account of the
Borrower on any Business Day during the Revolving Credit Commitment Period in
such form as may be approved from time to time by such Issuing Lender; provided,
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Revolving
Credit Commitments would be less than zero. Notwithstanding the foregoing, no
Issuing Lender shall have any obligation to issue any Letter of Credit on any
date that is later than seven Business Days prior to the Revolving Credit
Termination Date. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date which is five Business Days prior to the Revolving
Credit Termination Date; provided that any Letter of Credit may provide for the
extension thereof for up to additional one year periods (which shall in no event
extend beyond the date referred to in clause (y) above).

(b)       No Issuing Lender shall at any time be obligated to issue any Letter
of Credit hereunder if (i) there shall have occurred and be continuing a Default
or Event of Default or a Lender Default shall exist or (ii) such issuance would
conflict with, or cause such Issuing

 

32

 



--------------------------------------------------------------------------------

Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

                            3.2           Procedure for Issuance of Letter of
Credit. The Borrower may from time to time request that an Issuing Lender issue
a Letter of Credit by delivering to such Issuing Lender (with a copy to the
Administrative Agent) a Letter of Credit Request in the form of Exhibit G,
attached hereto, accompanied by such other certificates, documents and other
papers and other information as such Issuing Lender may request. If the Issuing
Lender shall so reasonably request, each Letter of Credit Request shall be
accompanied by an Application, provided that if the Administrative Agent
reasonably determines that such Application contains all information required
with respect to a Letter of Credit, no Letter of Credit Request shall be
necessary. Upon receipt of any Letter of Credit Request, an Issuing Lender will
process such request in accordance with its customary procedures. The Issuing
Lender, upon determining that it has received an acceptable Letter of Credit
Request, that the terms and conditions of the requested Letter of Credit are
acceptable to it and that the Administrative Agent has confirmed that such
issuance would not cause (i) the L/C Obligations to exceed the L/C Commitment or
(ii) the aggregate amount of the Available Revolving Credit Commitments to be
less than zero, shall issue the Letter of Credit (but in no event shall any
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of a Letter of Credit Request). The original of
any Letter of Credit shall be delivered to the beneficiary thereof or as
otherwise agreed to by the Borrower and the Issuing Lender. Promptly after the
issuance or amendment of a Letter of Credit, the Issuing Lender shall promptly
notify the Administrative Agent and the Borrower, in writing, of such issuance
or amendment and such notice shall be accompanied by a copy of such issuance or
amendment. Upon receipt of such notice, the Administrative Agent shall notify
each L/C Participant of such issuance or amendment, and if so requested by an
L/C Participant, the Administrative Agent shall provide such L/C Participant
with copies of such issuance or amendment.

                            3.3           Fees and Other Charges. (a)       The
Borrower will pay a fee to the Administrative Agent, for the ratable benefit of
the Revolving Credit Lenders, on the daily aggregate drawable amount of all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Credit
Facility, shared ratably among the Revolving Credit Lenders in accordance with
their respective Revolving Credit Percentages and payable quarterly in arrears
on each L/C Fee Payment Date after the issuance date, provided, however that no
such fee shall accrue on any of the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender (other than as a
result of clause b in the definition of “Defaulting Lender”), provided that to
the extent a Defaulting Lender is not entitled to receive such fees as set forth
above, such fee shall be paid to the Issuing Bank. In addition, except as
otherwise agreed to between the relevant Issuing Lender and the Borrower, the
Borrower shall pay to the relevant Issuing Lender for its own account a fronting
fee on the aggregate drawable amount of all outstanding Letters of Credit issued
by it of 0.125% per annum, payable quarterly in arrears on each L/C Fee Payment
Date after the issuance date.

 

33

 

 



--------------------------------------------------------------------------------

(b)       In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender quarterly in arrears on each L/C Fee Payment Date for such
reasonable, normal and customary costs and expenses as are incurred or charged
by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit.

                            3.4           L/C Participations.  (a)         Each
Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Revolving Credit
Percentage of each Issuing Lender’s obligations and rights under each Letter of
Credit issued by such Issuing Lender hereunder and the amount of each draft paid
by such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit issued by such Issuing Lender for which such Issuing Lender is
not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand at the Funding Office (and thereafter
the Administrative Agent shall promptly pay to such Issuing Lender) an amount
equal to such L/C Participant’s Revolving Credit Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
The failure of any L/C Participant to make any payment pursuant to this Section
3.4 shall not relieve any other L/C Participant of its obligation hereunder.

(b)       If any amount (a “Participation Amount”) required to be paid by any
L/C Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of
any unreimbursed portion of any payment made by such Issuing Lender under any
Letter of Credit is paid to such Issuing Lender within three Business Days after
the date such payment is due, such Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant

 

34

 

 



--------------------------------------------------------------------------------

within three Business Days after the date such payment is due, the
Administrative Agent on behalf of such Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such Participation Amount with
interest thereon calculated from such due date at the rate per annum applicable
to Base Rate Loans under the Revolving Credit Facility. A certificate of the
Administrative Agent submitted on behalf of an Issuing Lender to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

(c)       Whenever, at any time after an Issuing Lender has made payment under
any Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent for the account of
such Issuing Lender (and thereafter the Administrative Agent shall promptly
return to such Issuing Lender) the portion thereof previously distributed by
such Issuing Lender.

                            3.5           Reimbursement Obligation of the
Borrower. The Borrower agrees to reimburse each Issuing Lender, within one
Business Day (or two Business Days if the Borrower and the Administrative Agent
are notified on after 11:00 a.m. New York City time on such date) after the
Business Day on which such Issuing Lender notifies the Borrower and the
Administrative Agent of the date and amount of a draft presented under any
Letter of Credit and paid by such Issuing Lender, for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”). Each such payment shall be made to such
Issuing Lender at its address for notices specified herein in lawful money of
the United States of America and in immediately available funds. Interest shall
be payable on each Payment Amount from the date of the applicable drawing until
payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.11(b) and (ii)
thereafter, Section 2.11(c). Each notice from an Issuing Lender of a drawing
under any Letter of Credit shall (unless an event of the type described in
clause (i) or (ii) of Section 8(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 3.4
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.2 of
Base Rate Loans (or, at the option of the Administrative Agent and the
applicable Swing Line Lender in their sole discretion, a borrowing pursuant to
Section 2.4 of Swing Line Loans) in the amount of such drawing. The Borrowing
Date with respect to such borrowing shall be the first date on which a borrowing
of Revolving Credit Loans (or, if applicable, Swing Line Loans) could be made,
pursuant to Section 2.2 (or, if applicable, Section 2.4), if the Administrative
Agent had received a notice of such borrowing at the time the Administrative
Agent receives notice from the relevant Issuing Lender of such drawing under
such Letter of Credit.

 

35

 

 



--------------------------------------------------------------------------------

                            3.6           Obligations Absolute. The Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable to the Borrower for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender. The Borrower, the Lenders and any other party hereto agree
that any action taken or omitted by an Issuing Lender under or in connection
with any Letter of Credit issued by it or the related drafts or documents,
including without limitation the payment thereof, absent a finding of gross
negligence or willful misconduct of the Issuing Lender as determined by a final
and nonappealable decision of a court of competent jurisdiction, shall be
binding on the Borrower, the Lenders and any other party hereto and shall not
result in any liability of such Issuing Lender to the Borrower, the Lenders or
any other party hereto.

                            3.7           Letter of Credit Payments. If any
draft shall be presented for payment under any Letter of Credit, the relevant
Issuing Lender shall promptly notify the Borrower and the Administrative Agent
of the date and amount thereof. The responsibility of the relevant Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit, in addition to any payment obligation expressly provided
for in such Letter of Credit issued by such Issuing Lender, shall be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment appear on their face to be
in conformity with such Letter of Credit.

                            3.8           Applications. To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 3, the provisions of this Section 3 shall
apply.

                            3.9           Existing Letters of Credit. The
Borrower, the Administrative Agent, the Revolving Credit Lenders and the Issuing
Bank hereby acknowledge that on and as of the Closing Date the Existing Letters
of Credit shall irrevocably be deemed to be Letters of Credit under this
Agreement and all the provisions of this Agreement shall apply to the Existing
Letters of Credit as being Letters of Credit issued under

 

36

 

 



--------------------------------------------------------------------------------

this Agreement by the relevant Issuing Bank, the whole without novation of all
of the obligations of Borrower to each relevant Issuing Bank in respect of said
Existing Letters of Credit.

SECTION 4.REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

                            4.1           Financial Condition.  (a)       The
unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as of March 31, 2009 (including the notes thereto) (the “Pro Forma
Balance Sheet”), copies of which have heretofore been furnished to each Lender,
has been prepared in good faith based on information available to the Borrower
as of the date of delivery thereof, and presents fairly on a pro forma basis the
estimated consolidated financial position of the Borrower and its Subsidiaries
as of March 31, 2009.

(b)       The audited consolidated balance sheets of the Borrower and its
Subsidiaries as of December 31, 2008, and the related consolidated statements of
income and of cash flows for the fiscal year ended on such date, reported on by
and accompanied by a report from Deloitte & Touche LLP, a copy of which have
heretofore been furnished to each Lender, present fairly the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the results of their operations and cash flows for the period then ended. The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2009, and the related unaudited consolidated statements of income and
cash flows for the three-month period ended on such date, copies of which have
heretofore been furnished to each Lender, present fairly the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the results of their operations and cash flows for the three-month period then
ended (subject to normal year-end audit adjustments and the absence of
footnotes). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). The Borrower and its Subsidiaries do not
have any material Guarantee Obligations, contingent liabilities and liabilities
for taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph
or disclosed in SEC Reports filed prior to the date hereof. During the period
from March 31, 2009 to and including the date hereof there has been no
Disposition by the Borrower of any material part of its business or Property
except as has been expressly disclosed in SEC Reports filed prior to the date
hereof.

                            4.2           No Change. Since December 31, 2008
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect except as has been expressly
disclosed in SEC Reports filed prior to the date hereof.

 

37

 

 



--------------------------------------------------------------------------------

                            4.3           Corporate Existence; Compliance with
Law. Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or limited liability power and authority,
and the legal right, to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
except to the extent to so qualify and be in good standing could not in the
aggregate reasonably be expected to have a Material Adverse Effect (and, in any
event, the Borrower is duly qualified as a foreign corporation and in good
standing under the laws of the States of Montana and South Dakota), and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

                            4.4           Corporate Power; Authorization;
Enforceable Obligations. The Borrower has the corporate power and authority, and
the legal right, to make, deliver and perform the Loan Documents to which it is
a party and to borrow hereunder. The Borrower has taken all necessary corporate
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and to authorize the borrowings on the terms
and conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except (i) consents, authorizations, filings
and notices described in Schedule 4.4, which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect, and
(ii) consents, authorizations, filings or notices which, if not obtained, could
not reasonably be expected to have a Material Adverse Effect. This Agreement has
been, and each other Loan Document upon execution will be, duly executed and
delivered on behalf of the Borrower. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

                            4.5           No Legal Bar. The execution, delivery
and performance of this Agreement and the other Loan Documents, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or any Contractual Obligation of the
Borrower or any of its Subsidiaries (other than violations which in the
aggregate could not reasonably be expected to have a Material Adverse Effect and
after taking into consideration all consents and waivers obtained by the
Borrower prior to the date hereof) and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation.

 

38

 

 



--------------------------------------------------------------------------------

                            4.6           No Material Litigation. Except as set
forth on Schedule 4.6 or disclosed in SEC Reports filed prior to the date of
this Agreement, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.

                            4.7           No  Default. Neither the Borrower nor
any of its Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect.

                            4.8           Ownership of Property. Except as set
forth on Schedule 4.8, each of the Borrower and its Subsidiaries has title in
fee simple to, or a valid leasehold interest in, or other appropriate property
rights in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material Property.

                            4.9           Intellectual Property. The Borrower
and each of its Subsidiaries owns, or is licensed to use, all Intellectual
Property necessary for the conduct of its business as currently conducted except
for any such Intellectual Property that if it were not so owned or licensed
could not reasonably be expected to have a Material Adverse Effect. No material
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim. The use of Intellectual Property by the Borrower and its
Subsidiaries does not infringe on the rights of any Person in any material
respect except for such claims and infringements that, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

                            4.10           Taxes. Each of the Borrower and its
Material Subsidiaries has filed or caused to be filed all Federal, state and
other material tax returns that are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its Property and all other taxes, fees or other charges imposed on
it or any of its Property by any Governmental Authority (other than any amount
the validity of which is currently being contested in good faith and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Material Subsidiaries, as the case may be); and no
tax Lien has been filed, and, to the knowledge of the Borrower, no claim is
being asserted, with respect to any such tax, fee or other charge.

                            4.11           Federal Regulations The Borrower is
not engaged in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in
effect, and no proceeds of any extension of credit hereunder

 

 

39

 

 



--------------------------------------------------------------------------------

will be used to “purchase” or “carry” any “margin stock” or to extend credit to
others for the purpose of “purchasing” or “carrying” any “margin stock”, except
in compliance with applicable law and regulations.

                            4.12           Labor Matters. There are no strikes
or other labor disputes against the Borrower or any of its Subsidiaries pending
or, to the knowledge of the Borrower, threatened that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Borrower and its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters that (individually or in
the aggregate) could reasonably be expected to have a Material Adverse Effect.
All payments due from the Borrower or any of its Subsidiaries on account of
employee health and welfare insurance that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.

                            4.13           ERISA. Except as disclosed on
Schedule 4.13: (a) neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Single Employer Plan has complied in all material respects with the
applicable provisions of ERISA and the Code; (b) no termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Single
Employer Plan has arisen, during such five-year period; (c) the present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Single Employer Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Single Employer Plan allocable to
such accrued benefits by a material amount; (d) neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA; and (e) no such Multiemployer Plan is in
Reorganization or Insolvent.

                            4.14          Investment Company Act; Other
Regulations. The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended. Except as set forth on Schedule 4.14, the
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

                            4.15          Subsidiaries.  (a)       The
Subsidiaries listed on Schedule 4.15 constitute all the Subsidiaries of the
Borrower at the date hereof and each Material Subsidiary is indicated by an
asterisk on Schedule 4.15. Schedule 4.15 sets forth as of the date hereof the
name and jurisdiction of incorporation of each Subsidiary and, as to each
Subsidiary, the percentage of each class of Capital Stock owned by the Borrower.

(b)       There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors

 

40

 

 



--------------------------------------------------------------------------------

 and directors’ qualifying shares) of any nature relating to any Capital Stock
of the Borrower or any Subsidiary, except as disclosed on Schedule 4.15.

                            4.16          Use of Proceeds. The proceeds of the
Loans will be used for general corporate purposes of the Borrower and its
Subsidiaries in the ordinary course of business. Letters of Credit will support
payment obligations of the Borrower or its Subsidiaries in each case incurred
for general corporate purposes of the Borrower and its Subsidiaries in the
ordinary course of business.

                            4.17          Environmental Matters. Except as set
forth on Schedule 4.17 or disclosed in SEC Reports filed prior to the date
hereof, other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:

(a)       The Borrower and its Material Subsidiaries: (i) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and (iv)
reasonably believe that: each of their Environmental Permits will be timely
renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.

(b)       Materials of Environmental Concern are not present at, on, under, in,
or about any real property now or formerly owned, leased or operated by the
Borrower or any of its Material Subsidiaries, or at any other location
(including, without limitation, any location to which Materials of Environmental
Concern have been sent for re-use or recycling or for treatment, storage, or
disposal) which could reasonably be expected to (i) give rise to liability of
the Borrower or any of its Material Subsidiaries under any applicable
Environmental Law, or (ii) interfere with the Borrower’s or any of its Material
Subsidiaries’ continued operations, or (iii) impair the fair saleable value of
any real property owned or leased by the Borrower or any of its Material
Subsidiaries (excluding any use restrictions that may be applicable to any such
real property as of the date hereof).

 

41

 

 



--------------------------------------------------------------------------------

(c)       There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law to which the Borrower or any of its Material Subsidiaries
is, or to the knowledge of the Borrower or any of its Material Subsidiaries will
be, named as a party that is pending or, to the knowledge of the Borrower or any
of its Material Subsidiaries, threatened.

(d)       Neither the Borrower nor any of its Material Subsidiaries has been
notified that it is a potentially responsible party under or relating to the
federal Comprehensive Environmental Response, Compensation, and Liability Act or
any similar Environmental Law, or with respect to any Materials of Environmental
Concern.

(e)       Neither the Borrower nor any of its Material Subsidiaries has entered
into or agreed to any consent decree, order, or settlement or other agreement,
or is subject to any judgment, decree, or order or other agreement, in any
judicial, administrative, arbitral, or other forum for dispute resolution, the
obligations of the Borrower and its Material Subsidiaries under which remain
unsatisfied and unwaived (other than ongoing compliance obligations under any
Environmental Law).

(f)        Neither the Borrower nor any of its Material Subsidiaries has assumed
or retained, by contract or operation of law, any liabilities of any kind, fixed
or contingent, known or unknown, under any Environmental Law or with respect to
any Material of Environmental Concern.

                            4.18          Accuracy of Information, etc. All
information, reports and other papers and data (other than projections) with
respect to the Borrower or any Material Subsidiary furnished to the Lenders by
the Borrower, or on behalf of the Borrower, and all SEC Reports were, in each
case at the date thereof, complete and correct in all material respects, or have
been subsequently supplemented by other information, reports or other papers or
data, to the extent necessary to give the Lenders a true and accurate knowledge
of the subject matter in all material respects. All projections with respect to
the Borrower or any Material Subsidiary, furnished by the Borrower, were
prepared and presented in good faith by the Borrower based upon facts and
assumptions that the Borrower believed to be reasonable in light of current and
foreseeable conditions, it being understood that projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and that no assurance can be given that the financial
results set forth in such projections will actually be realized and the Borrower
shall be under no obligation to update such projections. No document furnished
or statement made in writing to the Lenders by or on behalf of the Borrower in
connection with the negotiation, preparation or execution of this Agreement and
no SEC Report contained as of the date thereof any untrue statement of a
material fact, or omitted to state any such material fact necessary in order to
make the statements contained therein not misleading.

                            4.19          Solvency. The Borrower is, and after
giving effect to the transactions contemplated hereby and the incurrence of all
Indebtedness and obligations being incurred in connection herewith will be,
Solvent.



 

42

 

 



--------------------------------------------------------------------------------

SECTION 5.CONDITIONS PRECEDENT

    5.1          Conditions to Initial Extension of Creditolvency. The agreement
of each Lender to make the initial extension of credit requested to be made by
it hereunder is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a)       Loan Documents. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of the Borrower.

 

(b)       No Default or Event of Default. There shall not exist (pro forma for
the incurrence of the Facility) any Default or Event of Default.

(c)       Approvals. All governmental and third party approvals necessary or, in
the reasonable discretion of the Arranger, advisable in connection with the
transactions contemplated hereby and the continuing operations of the Borrower
and its Subsidiaries shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose materially adverse conditions on the financings contemplated
hereby.

(d)       Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including reasonable fees, disbursements and other
charges of counsel to the Agents), on or before the Closing Date. Without
limiting the generality of the foregoing, all fees required to be paid under the
Fee Letters as of the Closing Date shall have been paid in full. All such
amounts will be paid with proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

(e)       Closing Certificate. The Administrative Agent shall have received
certificates of the Borrower, dated the Closing Date, substantially in the form
of Exhibit B, with appropriate insertions and attachments.

(f)        Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions addressed to the Administrative Agent and the
Lenders and in form and substance reasonably satisfactory to the Arranger:

(i)        the legal opinion of Leonard, Street and Deinard, P.A., counsel to
the Borrower and its Subsidiaries;

(ii)       the legal opinion of Miggie E. Cramblit, Vice President, General
Counsel & Corporate Secretary of the Borrower and its Subsidiaries; and

(iii)      the legal opinion of local counsel in each of Montana and South
Dakota as may be reasonably required by the Administrative Agent.

 

 

43

 

 



--------------------------------------------------------------------------------

                            5.2          Conditions to Each Extension of Credit.
The agreement of each Lender to make any extension of credit requested to be
made by it hereunder on any date (including, without limitation, any extension
of credit made on the Closing Date) is subject to the satisfaction of the
following conditions precedent:

(a)       Representations and Warranties. Each of the representations and
warranties made by the Borrower in or pursuant to the Loan Documents, other than
those in Sections 4.2 and 4.6 (except to the extent applicable to an earlier
date) shall be true and correct in all material respects on and as of such date
as if made on and as of such date.

(b)       No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6.AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other Obligation is
owing to any Lender or any Agent hereunder, the Borrower shall and shall cause
each of its Subsidiaries to:

                            6.1          Financial Statements. Furnish to the
Administrative Agent (which shall make available such items to the Lenders):

(a)       as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such year and the
related audited consolidated statements of income and cash flows for such year,
setting forth in each case in comparative form the actual figures as of the end
of and for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche or other independent certified public accountants of
nationally recognized standing, provided that delivering to the Administrative
Agent copies of the Borrower’s Annual Report on Form 10-K for such period shall
satisfy the foregoing requirements; and

(b)       as soon as available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting

 

44

 

 



--------------------------------------------------------------------------------

forth in each case in comparative form the actual figures as of the end of and
for the corresponding period in the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes), provided that
delivering to the Administrative Agent copies of the Borrower’s Quarterly Report
on Form 10-Q for such period shall satisfy the foregoing requirements;

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein). Information required to be delivered pursuant to the
foregoing Section 6.1(a) and (b) or pursuant to Section 6.2(c) below shall be
deemed to have been delivered on the date on which Borrower delivers copies of
such information to the Administrative Agent or on the date on which the
Borrower provides notice (including notice by e-mail) to the Administrative
Agent (which notice the Administrative Agent will convey promptly to the
Lenders) that such information has been posted on the SEC website on the
Internet at sec.gov/edgar/searches.htm or at another website identified in such
notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to Section 6.2(a) or
(b) and (ii) the Borrower shall deliver paper copies of such information to the
Administrative Agent, and the Administrative Agent shall deliver paper copies of
such information to any Lender that requests such delivery.

                            6.2          Certificates; Other Information.
Furnish to the Administrative Agent (which shall make available such items to
the Lenders):

(a)       concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to the
professional standards and customs of their profession);

(b)       concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, the Borrower during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrower and its Subsidiaries with the provisions
of this Agreement referred to therein as of the last day of the fiscal quarter
or fiscal year of the Borrower, as the case may be;

 

45

 

 



--------------------------------------------------------------------------------

(c)       within five Business Days after the same are sent, copies of all
reports that the Borrower sends to the holders of any class of its public equity
securities and, within five Business Days after the same are filed, copies of
all registration statements, SEC Reports and other material reports that the
Borrower may file with the SEC;

(d)       concurrently with the delivery thereof or promptly after receipt
thereof, a copy of all notices of default by the Borrower under either Indenture
or the Senior Note Indenture; and

(e)       promptly, such additional financial and other information (including
any bondable capacity reports or information then available) as any Lender may,
through the Administrative Agent, from time to time reasonably request.

                            6.3          Payment of Obligations. Pay, discharge
or otherwise satisfy at or before maturity or before they become delinquent, as
the case may be, all its obligations of whatever nature, material to the
Borrower and its Subsidiaries taken as a whole, except where the amount or
validity thereof is currently being contested in good faith and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Borrower or its Subsidiaries, as the case may be.

                            6.4          Conduct of Business and Maintenance of
Existence; Compliance. (a) (i) Preserve, renew and keep in full force and effect
its organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law,
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

                            6.5          Maintenance of Property; Insurance. (a)
Keep all material Property and systems useful and necessary in its business in
good working order and condition, ordinary wear and tear and casualties
excepted, (b) maintain with financially sound and reputable insurance companies
insurance on all its material Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business, and (c) except pursuant to
Dispositions not prohibited hereby, maintain ownership, directly (and not
through any Subsidiary), of all or substantially all of the businesses and
assets of the Utility Business.

                            6.6          Inspection of Property; Books and
Records; Discussions. (a) Keep proper books of records and account in which
full, true and correct entries in conformity with GAAP and all Requirements of
Law shall be made of all dealings and transactions in relation to its business
and activities and (b) upon reasonable prior notice, permit representatives of
any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Borrower and its Subsidiaries with
officers and employees of the Borrower and its Subsidiaries and with its
independent certified public accountants.

 

46

 

 



--------------------------------------------------------------------------------

                            6.7          Notices.  Within five days after the
Borrower has knowledge of such event or circumstance under clause (a) below,
within ten days after the Borrower has knowledge of such event or circumstance
under clause (b), (c) or (f) below, and within thirty days after the Borrower
has knowledge of such event or circumstance under clause (d) or (e) below, give
notice to the Administrative Agent of:

(a)       the occurrence of any Default or Event of Default;

(b)       any (i) default or event of default under any Contractual Obligation
of the Borrower or any of its Material Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Borrower or
any of its Material Subsidiaries and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c)       any litigation or proceeding affecting the Borrower or any of its
Material Subsidiaries (i) in which the amount involved is $30,000,000 or more
and not covered by insurance, (ii) in which injunctive or similar relief is
sought which if such relief is obtained could reasonably be expected to have a
Material Adverse Effect, or (iii) which directly relates to any Loan Document;

(d)       (i) the occurrence of any Reportable Event with respect to any Single
Employer Plan, a failure to make any required contribution to a Single Employer
Plan, the creation of any Lien in favor of the PBGC or a Single Employer Plan or
any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Single Employer Plan or Multiemployer Plan;

(e)       any notice that any Governmental Authority may deny any application
for a material Environmental Permit sought by, or revoke or refuse to renew any
material Environmental Permit held by, the Borrower; and

(f)        any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto. For purposes of this Section 6.7, the Borrower shall be
deemed to have knowledge of an event or circumstance if (i) the chief executive
officer, president, chief financial officer, treasurer, general counsel or any
assistant general counsel has actual knowledge or receives written notice
thereof or (ii) any other officer of the Borrower charged with responsibility
for the matter that is the subject of such notice requirement knows or should
have known that such notice was required.

47

 

 



--------------------------------------------------------------------------------

                            6.8          Environmental Laws.  (a)       Comply
in all respects with, and ensure compliance in all respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all respects with and maintain, and ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except in any such case as such failure to comply
or obtain would not reasonably be expected to have a Material Adverse Effect.

(b)       Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under material
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

                            6.9          Further Assurances. From time to time
execute and deliver, or cause to be executed and delivered, such additional
instruments, certificates or documents, and take such actions, as the
Administrative Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents. Upon
the exercise by the Administrative Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

                            6.10          Credit Ratings. Use commercially
reasonable efforts to maintain ratings by each of Moody’s, Fitch and Standard &
Poor’s with respect to the Facility.

SECTION 7.NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other Obligation is
owing to any Lender or any Agent hereunder, the Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:

                            7.1          Consolidated Debt to Capitalization
Ratio. Permit the Consolidated Debt to Capitalization Ratio as of the end of any
fiscal quarter to exceed 65.0%.

 

48

 

 



--------------------------------------------------------------------------------

                            7.2          [Reserved].

                            7.3          [Reserved].

                            7.4          Limitation on Fundamental Changes.
Enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), Dispose of all or
substantially all of its Property or business or, in the case of the Borrower,
Dispose of all or substantially all of the South Dakota Utility Business or the
Montana Utility Business, except that:

(a)       any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation); and

(b)       any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation, dissolution or otherwise) to the Borrower.

                            7.5          [Reserved].

                            7.6          [Reserved].

                            7.7          Limitation on Transactions with
Affiliates.  Other than any transaction set forth on Schedule 7.7, enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than the
Borrower and its Subsidiaries) unless such transaction is (a) in the ordinary
course of business of the Borrower or such Subsidiary, as the case may be, and
(b) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be,

than it would obtain in a comparable arm’s length transaction with a Person that
is not an Affiliate.

                            7.8          Limitation on Changes in Fiscal
Periods.  Permit the fiscal year of the Borrower to end on a day other than
December 31 or change the Borrower’s method of determining fiscal quarters.

                            7.9          Limitationon Negative Pledge Clauses. 
Enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of the Borrower or any of its Material Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the Obligations
other than (a) this Agreement and the other Loan Documents, (b) the Indentures,
(c) the Senior Notes, (d) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby) and (e) any other agreement listed on Schedule 7.9.

 

49

 

 



--------------------------------------------------------------------------------

 

                            7.10          Limitation on Restrictions on
Subsidiary Distributions. Enter into or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Material Subsidiary
to (a) pay dividends or make distributions with respect to the Capital Stock of
such Subsidiary held by the Borrower or any other Subsidiary or (b) make
Investments in the Borrower or any other Subsidiary or (c) transfer any of its
assets to the Borrower or any other Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions existing on the date hereof under the
Indentures, (iii) any restrictions existing under the Senior Notes and (iv) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.

                            7.11          Limitation on Lines of Business. 
Enter into any business, either directly or through any Subsidiary, except for
those businesses in which the Borrower and its Subsidiaries are engaged on the
date of this Agreement or that are reasonably related thereto.

                            7.12          [Reserved].

SECTION 8.EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

(a)       the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof or thereof; or

(b)       any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

50

 

 



--------------------------------------------------------------------------------

(c)       the Borrower shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4 (a) (with respect to
the Borrower only) or Section 7 of this Agreement; or

(d)       the Borrower shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document, other
than as provided in paragraphs (a) through (c) of this Section, and such default
shall continue unremedied for a period of 30 days; or

(e)       the Borrower or any of its Material Subsidiaries shall (i) default in
making any payment of any principal of, or interest on, any Indebtedness
(including, without limitation, any Guarantee Obligation, but excluding the
Loans and Reimbursement Obligations) beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i) or (ii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i)
and (ii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $30,000,000; or

(f)        (i) the Borrower or any of its Material Subsidiaries shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Material Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any of its Material Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Borrower or any of its Material Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower or any of its Material
Subsidiaries shall take any action in

 

51

 

 



--------------------------------------------------------------------------------

furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower or any of its Material Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g)       (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA in an
involuntary or distress termination, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders
shall be likely to, incur any liability in connection with a withdrawal from, or
the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could, in the sole judgment of the
Required Lenders, reasonably be expected to have a Material Adverse Effect; or

(h)       one or more judgments or decrees shall be entered against the Borrower
or any of its Material Subsidiaries involving for the Borrower and its
Subsidiaries taken as a whole a liability (to the extent not covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $30,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

(i)        there shall occur an “Event of Default” under the South Dakota First
Mortgage Indenture or the Senior Note Indenture or a "Default" under the Montana
First Mortgage Indenture; provided that the waiver or cure of such “Event of
Default” under the South Dakota First Mortgage Indenture or the Senior Note
Indenture, or such “Default” under the Montana First Mortgage Indenture, as the
case may be, and the rescission and annulment of the consequences thereof under
such Indenture will constitute a cure of the corresponding Event of Default
hereunder and a rescission or annulment of the consequences thereof; or

(j)        any Change of Control shall occur; 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the

 

52

 

 



--------------------------------------------------------------------------------

following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Credit Commitments to be terminated forthwith, whereupon the Revolving Credit
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
In the case of all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired face amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).

SECTION 9.THE AGENTS

                            9.1          Appointment. Each Lender hereby
irrevocably designates and appoints the Agents (for the purposes of this Section
9 the term “Agents” shall also include any Issuing Lender acting in its capacity
as such) as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent. 

                            9.2          Delegation of Duties. Each Agent may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

53

 

 



--------------------------------------------------------------------------------

                            9.3          Exculpatory Provisions. Neither any
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.

                            9.4          Reliance by Agents. Each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by such Agent. The Agents may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 10.6 and all actions
required by such Section in connection with such transfer shall have been taken.
Each Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

                            9.5          Notice of Default. No Agent shall be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless such Agent shall have received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent shall receive

 

54

 

 



--------------------------------------------------------------------------------

such a notice, the Administrative Agent shall give notice thereof to the
Lenders. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

                            9.6          Non-Reliance on Agents and Other
Lenders. Each Lender expressly acknowledges that neither any of the Agents nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of the Borrower or any affiliate of the Borrower, shall be deemed to
constitute any representation or warranty by any Agent to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Borrower and its affiliates and made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower and its affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower or any affiliate of
the Borrower that may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

                            9.7          Indemnification. The Lenders agree to
indemnify each Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), for,
and to save each Agent harmless from and against, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against such Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.

 

55

 

 



--------------------------------------------------------------------------------

                            9.8          Agent in Its Individual Capacity. Each
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower or any of its Subsidiaries as
though such Agent were not an Agent. With respect to its Loans made or renewed
by it and with respect to any Letter of Credit issued or participated in by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

                            9.9          Successor Agents. 

(a)       The Administrative Agent may resign as Administrative Agent upon 10
days’ notice to the Lenders and the Borrower. If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(f) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

(b)       The Syndication Agent may, at any time, by notice to the Lenders and
the Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by the Syndication Agent, the
Administrative Agent or any Lender.

(c)       After any retiring Agent’s resignation as Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

56

 

 



--------------------------------------------------------------------------------

                            9.10          The Arranger; the Syndication Agent;
the Co-Documentation Agentsuccessor Agents. Neither the Arranger, the
Syndication Agent nor the Co-Documentation Agents, in their respective
capacities as such, shall have any duties or responsibilities, and shall incur
no liability, under this Agreement and the other Loan Documents.

SECTION 10.MISCELLANEOUS

                            10.1          Amendments and Waivers. Neither this
Agreement or any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1. The Required Lenders and the Borrower may, or (with the
written consent of the Required Lenders) the Administrative Agent and the
Borrower may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents (including amendments
and restatements hereof or thereof) for the purpose of adding any provisions to
this Agreement or the other Loan Documents or changing in any manner the rights
of the Lenders or of the Borrower hereunder or thereunder or (b) waive, on such
terms and conditions as may be specified in the instrument of waiver, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall, without the consent of
the requisite Lenders specified below:

(i)        forgive the principal amount or extend the final scheduled date of
maturity of any Loan or Reimbursement Obligation, reduce the stated rate of any
interest or fee payable under this Agreement (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Commitment of any Lender, in each case without the consent of each Lender
directly affected thereby;

(ii)       amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, in each case without the
consent of all the Lenders;

(iii)      amend, modify or waive any condition precedent to any extension of
credit under the Revolving Credit Facility set forth in Section 5.2 (including,
without limitation, the waiver of an existing Default or Event of Default
required to be waived in order for such extension of credit to be made) without
the consent of the Required Lenders;

 

57

 

 



--------------------------------------------------------------------------------

(iv)      reduce the percentage specified in the definition of Required Lenders
without the consent of all of the Lenders;

(v)       amend, modify or waive any provision of Section 9, or any other
provision affecting the rights, duties or obligations of any Agent, without the
consent of any Agent directly affected thereby;

(vi)      amend, modify or waive any provision of Section 2.3 or 2.4 without the
consent of the Swing Line Lenders or alter its rights or obligations with
respect to the Swing Line Loans;

(vii)     amend, modify or waive any provision of Section 2.14 or 10.7 without
the consent of each Lender directly affected thereby;

(viii)    amend, modify or waive any provision of Section 3 (or Annex B) without
the consent of each Issuing Lender affected thereby; or

(ix)      impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of all the Lenders.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Borrower, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile or email transmission shall be effective as delivery of
a manually executed counterpart thereof.

For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof (collectively, the “Additional Extensions of Credit”) to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

                            10.2          Notices. All notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed (a) in the case of the
Borrower and the Agents, as follows and (b) in the case of the Lenders, as set
forth in an administrative questionnaire delivered to the Administrative Agent
or, in the case of a Lender which becomes a party to this Agreement pursuant to
an Assignment and Acceptance, in such Assignment and Acceptance or (c) in the
case of any party, to such other address as such party may hereafter notify to
the other parties hereto:

 

58

 

 



--------------------------------------------------------------------------------

 

The Borrower:

Northwestern Corporation
3010 West 69th Street
Sioux Falls, South Dakota 57108
Attention: Chief Financial Officer
               
Telecopy: (605) 978-2900
Telephone: (605) 978-2910

with a copy to:

Northwestern Corporation
3010 West 69th Street
Sioux Falls, South Dakota 57108
Attention: General Counsel
Telecopy: (605) 978-2940
Telephone: (605) 978-2919

and

Leonard, Street and Deinard, P.A.
150 South Fifth Street, Suite 2300
Minneapolis, Minnesota 55402
Attention: Tammie Ptacek
Telecopy: (612) 335-1657
Telephone: (612) 335-1500

The Syndication Agent:

[                                         ]

The Administrative Agent:

Bozena Janociak

Agency Management/Portfolio & Special Services

Mail Code:  IL1-231-10-31

Telephone:  312.828.3597

Fax:  877.207.0732

 

 

Issuing Lender:

As notified by such Issuing Lender to the Administrative Agent and the Borrower

Swing Line Lender:

As notified by such Swing Line Lender to the Administrative Agent and the
Borrower

provided that any notice, request or demand to or upon the any Agent, any
Issuing Lender or any Lender shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved

 

59

 

 



--------------------------------------------------------------------------------

by it; provided that approval of such procedures may be limited to particular
notices or communications.

                            10.3          No Waiver; Cumulative Remedies. No
failure to exercise and no delay in exercising, on the part of any Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

                            10.4          Survival of Representations and
Warranties. All representations and warranties made herein, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Loans and other extensions of credit
hereunder.

                            10.5          Payment of Expenses. The Borrower
agrees (a) to pay or reimburse the Agents for all their reasonable out-of-pocket
costs and expenses incurred in connection with the syndication of the Facilities
(other than fees payable to syndicate members) and the development, preparation
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements and other charges of counsel to the
Administrative Agent and the charges of Intralinks, (b) to pay or reimburse the
Agents and any Issuing Lender and, if incurred during the continuance of an
Event of Default, each Lender for all their costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including, without limitation, the fees and
disbursements of counsel (including the allocated fees and disbursements and
other charges of in-house counsel) to each Lender, each Issuing Lender and of
counsel to the Agents, (c) to pay, indemnify, or reimburse each Lender, each
Issuing Lender and the Agents for, and hold each Lender, each Issuing Lender and
the Agents harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify or reimburse each Lender, each Issuing Lender, each Agent,
their respective affiliates, and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by an
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions

 

60

 



--------------------------------------------------------------------------------

contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned, occupied or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries or any
or their respective properties, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by any
third party or by the Borrower, and regardless of whether any Indemnitee is a
party thereto (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by unauthorized persons of
information, data, reports or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons (unless it is finally judicially determined that
such interception was directly a result of the gross negligence or willful
misconduct of such Indemnitee) or for any special, indirect, consequential or
punitive damages in connection with the Facilities. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries so to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
shall be payable not later than 30 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section shall be submitted
to Brian Bird (Telephone No.(605) 978-2909) (Fax No. (605) 978-2910), at the
address of the Borrower set forth in Section 10.3, or to such other Person or
address as may be hereafter designated by the Borrower in a notice to the
Administrative Agent. The agreements in this Section shall survive repayment of
the Loans and all other amounts payable hereunder.

                            10.6          Successors and Assigns; Participations
and Assignments.

(a)       This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Agents, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Agents and each Lender.

(b)       Any Lender may, in the ordinary course of its business, without the
consent of the Borrower, in accordance with applicable law, at any time sell to
one or more banks, financial institutions or other entities (each, a
“Participant”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Agents shall continue to
deal solely

 

61

 

 



--------------------------------------------------------------------------------

and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would require the consent of all Lenders pursuant to Section
10.1. The Borrower agrees that if amounts outstanding under this Agreement and
the Loans are due or unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall, to the maximum extent permitted by applicable law, be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in Section
10.7(a) as fully as if such Participant were a Lender hereunder. The Borrower
also agrees that each Participant shall be entitled to the benefits of Sections
2.15, 2.16 and 2.17 with respect to its participation in the Commitments and the
Loans outstanding from time to time as if such Participant were a Lender;
provided that, in the case of Section 2.16, such Participant shall have complied
with the requirements of said Section, and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

(c)       Any Lender (an “Assignor”) may, in the ordinary course of its
business, in accordance with applicable law and upon written notice to the
Administrative Agent, at any time and from time to time assign to any Lender or
any affiliate, Related Fund or, with the consent of the Borrower and the
Administrative Agent and, in the case of any assignment of Revolving Credit
Commitments, the written consent of the Issuing Lender and the Swing Line
Lenders (which, in each case, shall not be unreasonably withheld or delayed)
(provided that no consent from the applicable parties need be obtained by any
Bank of America Entity in its capacity as Assignor (other than, solely in the
case of any assignment of Revolving Credit Commitments, the consent of the
Issuing Lender and the Swing Line Lenders (which, in each case, shall not be
unreasonably withheld or delayed)), to an additional bank, financial institution
or other entity (an “Assignee”) all or any part of its rights and obligations
under this Agreement pursuant to an Assignment and Acceptance, substantially in
the form of Exhibit D, executed by such Assignee and such Assignor (and, where
the consent of the Borrower, the Administrative Agent, the

 

62

 

 



--------------------------------------------------------------------------------

Issuing Lender or the Swing Line Lenders is required pursuant to the foregoing
provisions, by the Borrower and such other Persons) and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that with respect to assignments of Revolving Credit Commitments, no such
assignment to an Assignee (other than any Lender or any Affiliate or Related
Fund thereof) shall be in an aggregate principal amount of less than $5,000,000
(other than in the case of an assignment of all of a Lender’s interests under
this Agreement) and, after giving effect thereto, such Assignor shall have
Revolving Credit Commitments and Revolving Credit Loans aggregating at least
$5,000,000 (if holding any), unless otherwise agreed by the Borrower and the
Administrative Agent. Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Acceptance, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with Commitments and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto, except as to Section 2.15, 2.16 and 10.5 in respect of the period
prior to such effective date). Notwithstanding any provision of this Section,
the consent of the Borrower shall not be required for any assignment that occurs
at any time when any Event of Default shall have occurred and be continuing. For
purposes of the minimum assignment amounts and minimum hold amounts set forth in
this paragraph, multiple assignments to or by two or more Related Funds shall be
aggregated.

(d)       The Administrative Agent shall, on behalf of the Borrower, maintain at
its address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, each Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of the Loans and any Notes evidencing such Loans recorded therein
for all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Notes shall be returned by the Administrative Agent to the Borrower marked
“canceled”. The Register shall be available for inspection by the Borrower or
any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.

(e)       Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
by the applicable Assignor or Assignee to the Administrative Agent of a
registration and processing fee of $3,500 (treating multiple, simultaneous
assignments by or to two or more Related Funds as a single assignment) (except
that no such registration and processing fee shall be payable (y) in connection
with an

 

63

 

 



--------------------------------------------------------------------------------

assignment by or to a Bank of America Entity or (z) in the case of an Assignee
which is already a Lender or is an affiliate or Related Fund of a Lender or a
Person under common management with a Lender), the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Borrower. The
Borrower, at its own expense, promptly upon receipt of a request by the
Administrative Agent, shall execute and deliver to the Administrative Agent (in
exchange for the Revolving Credit Note of the assigning Lender) a new Revolving
Credit Note to the order of such Assignee in an amount equal to the Revolving
Credit Commitment assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a Revolving Credit Commitment, upon
request, a new Revolving Credit Note to the order of the Assignor in an amount
equal to the Revolving Credit Commitment retained by it hereunder. Such new Note
or Notes shall be dated the effective date of the relevant assignment and shall
otherwise be in the form of the Note or Notes replaced thereby.

(f)        For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.

(g)       Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(g), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that

 

64

 

 



--------------------------------------------------------------------------------

non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld. This paragraph
(f) may not be amended without the written consent of any SPC with Loans
outstanding at the time of such proposed amendment.

                            10.7          Adjustments; Set-off

(a)       Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders under a particular Facility,
if any Lender (a “Benefitted Lender”) shall at any time receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefitted
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b)       Upon the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender, including without limitation each Issuing Lender, shall have the right,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, upon any amount becoming
due and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

                            10.8          Counterparts. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or email transmission shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

 

65

 

 



--------------------------------------------------------------------------------

                            10.9          Severability. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

                            10.10          Integration. This Agreement and the
other Loan Documents represent the entire agreement of the Borrower, the Agents,
the Arranger and the Lenders with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by any Arranger, any Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

                            10.11          Governing Law.  THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

                            10.12          Submission To Jurisdiction; Waivers.
The Borrower hereby irrevocably and unconditionally:

(a)       submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b)       consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

66

 

 



--------------------------------------------------------------------------------

                            10.13          Acknowledgments.  The Borrower hereby
acknowledges that:

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)       no Arranger, Agent nor any Lender has any fiduciary relationship with
or duty to the Borrower arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between the Arranger, the
Agents and the Lenders, on one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arranger, the Agents and the Lenders or among the Borrower and the Lenders.

                            10.14          Confidentiality. Each of the Agents
and the Lenders agrees to keep confidential all non-public information provided
or made available to it by, or on behalf of, the Borrower in connection with
this Agreement and the transactions contemplated hereby; provided that nothing
herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Arranger, any Agent, any other Lender or any affiliate of
any thereof, (b) to any Participant or Assignee (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this Section
or substantially equivalent provisions, (c) to any of its employees, directors,
agents, attorneys, accountants and other professional advisors, (d) upon the
request or demand of any Governmental Authority or self regulatory organization
having jurisdiction over it, (e) in response to any order, audit, request,
review or inquiry of any court or other Governmental Authority or self
regulatory organization or as may otherwise be required pursuant to any
Requirement of Law, (f) in connection with any litigation or similar proceeding
relating to any Obligation, this Agreement, any other Loan Document, the
Indentures, or any transaction contemplated hereby or thereby, (g) that has been
publicly disclosed other than in breach of this Section, (g) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document. Notwithstanding anything to the contrary in the
foregoing sentence or any other express or implied agreement, arrangement or
understanding, the parties hereto hereby agree that, from the commencement of
discussions with respect to the financing provided hereunder, any party hereto
(and each of its employees, representatives, or agents) is permitted to disclose
to any and all persons, without limitation of any kind, the tax structure and
tax aspects of the transactions contemplated hereby, and all materials of any
kind (including opinions or other tax analyses) related to such tax structure
and tax aspects.

 

67

 

 



--------------------------------------------------------------------------------

                            10.15          Accounting Changes. In the event that
any “Accounting Change” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then the Borrower and the Administrative Agent agree to
enter into good faith negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Change as if such Accounting Change had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Change had not occurred.
“Accounting Change” refers to any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC.

                            10.16          WAIVERS OF JURY TRIAL. TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

                            10.17          USA PATRIOT ACT. Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

[Remainder of Page Intentionally Blank. Signature pages Follow.]

 

68

 

 



--------------------------------------------------------------------------------

Execution Version

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

NORTHWESTERN CORPORATION,

 

as Borrower

 

 

 

By: __________________________________________

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to NorthWestern Corporation

Amended and Restated Credit Agreement

 

 

 



--------------------------------------------------------------------------------

Execution Version

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BANC OF AMERICA SECURITIES LLC

as Lead Arranger

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to NorthWestern Corporation

Amended and Restated Credit Agreement

 

 

 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

 

Name:

 

Title:

 

 

BANK OF AMERICA, N.A.,

as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

Signature Page to NorthWestern Corporation

Amended and Restated Credit Agreement

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

JPMORGAN CHASE BANK, N.A.

as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to NorthWestern Corporation

Amended and Restated Credit Agreement

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

UNION BANK, N.A.

as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to NorthWestern Corporation

Amended and Restated Credit Agreement

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

U.S. BANK NATIONAL ASSOCIATION

as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to NorthWestern Corporation

Amended and Restated Credit Agreement

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

DEUTSCHE BANK, N.A.

as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to NorthWestern Corporation

Amended and Restated Credit Agreement

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

UBS LOAN FINANCE LLC,

as a Lender

 

 

By:

 

Name:

 

Title:

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to NorthWestern Corporation

Amended and Restated Credit Agreement

 

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

THE BANK OF NOVA SCOTIA,

as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to NorthWestern Corporation

Amended and Restated Credit Agreement

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to NorthWestern Corporation

Amended and Restated Credit Agreement

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to NorthWestern Corporation

Amended and Restated Credit Agreement

 

 

 



--------------------------------------------------------------------------------

 

Commitment Appendix

Lender

Commitment Amount

Commitment %

Bank of America

$35,000,000

14.0%

JPMorgan Chase Bank

35,000,000

14.0

Union Bank

30,000,000

12.0

U.S. Bank

30,000,000

12.0

Deutsche Bank

30,000,000

12.0

UBS Loan Finance LLC

30,000,000

12.0

Bank of Nova Scotia

20,000,000

8.0

KeyBank Nat’l Assoc.

20,000,000

8.0

Credit Suisse, Cayman Isl.

20,000,000

8.0

Total:

$250,000,000

100.0%

 

 

 

 



--------------------------------------------------------------------------------

Execution Version

 



ANNEX A

The Commitment Fee Rate and the Applicable Margin for Revolving Credit Loans
shall be, at any time subsequent to the issuance of a credit rating for the
Obligations, the rate per annum set forth in the table below opposite the
Facilities rating of Standard & Poor’s Ratings Services, Moody’s Investor
Service Inc. and Fitch (collectively, the “Rating Agencies”).

Level

Ratings

 

LIBOR Margin (bps)

 

Base Rate Margin (bps)

 

Commitment Fee
(bps)

 

All-In Drawn Margin (bps)

I

≥A-/A3/A-

 

225.0

 

125.0

 

25.0

 

225.0

II

BBB+/Baa1/BBB+

 

275.0

 

175.0

 

37.5

 

275.0

III

BBB/Baa2/
BBB

 

300.0

 

200.0

 

50.0

 

300.0

IV

BBB-/Baa3/
BBB-

 

350.0

 

250.0

 

62.5

 

350.0

V

=‹BB+/Ba1/
BB+

 

400.0

 

300.0

 

75.0

 

400.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For purposes hereof, as of any date of determination, the foregoing ratings
shall be those credit ratings then published by the Ratings Agencies
(collectively, the “Debt Ratings”) with respect to the Borrower’s
non­credit­enhanced, senior unsecured long­term debt; provided that if a Debt
Rating is issued by each of the Ratings Agencies and there is a split rating,
then the two highest of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level V being the lowest and the Debt Rating for Pricing Level I being
the highest) in determining the Pricing Level. If there is a single level split
in Debt Ratings of the two highest ratings of the Ratings Agencies, then the
higher Debt Rating of the two highest shall apply in determining the Pricing
Level or, if there is a multiple-level split in Debt Ratings of the two highest
ratings of the Ratings Agencies, then the Debt Rating that is one level lower
than the highest rating shall apply in determining the Pricing Level.

 

 

 

 

 



 